Citation Nr: 0301822	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to assignment of an evaluation in excess of 
10 percent for a right shoulder disability.

2.  Entitlement to assignment of an evaluation in excess of 
10 percent for a left shoulder disability.

3.  Entitlement to assignment of an evaluation in excess of 
10 percent for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1995 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2001, a 
statement of the case was issued in March 2002, and a 
substantive appeal was received that month.  


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder arthrosis 
with instability is manifested by impairment of the clavicle 
or scapula without loose movement and without additional 
functional loss so as to limit motion to shoulder level.  

2.  The veteran's service-connected left shoulder arthrosis 
with instability is manifested by impairment of the clavicle 
or scapula without loose movement and without additional 
functional loss so as to limit motion to shoulder level.  

3.  The veteran's service-connected left hip disability, 
described for rating purposes as chronic left hip pain, is 
manifested by impairment of the femur with slight hip 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right shoulder arthrosis with instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5203 (2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left shoulder arthrosis with instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5203 (2002).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left hip disability, described for rating purposes as chronic 
left hip pain, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased ratings for a 
right shoulder disability, a left shoulder disability, and a 
left hip disability.  The discussions in the rating decision 
and statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the March 2002 statement 
of the case, the veteran was advised of the types of evidence 
VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records and a comprehensive February 2000 VA 
medical examination report.  As a medical examination was 
provided, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Factual Background 

Service medical records reflect repeated complaints of 
bilateral shoulder pain and of left hip pain.  At various 
times, multidirectional bilateral shoulder instability was 
noted.  In February 1997, a possible right shoulder lateral 
lesion was assessed.  In February 1999, a possible lateral 
tear in the left his was noted.  That month, left shoulder 
arcomioclavicular arthrosis was diagnosed.  Physical therapy 
was often prescribed.  The Board notes that service medical 
records reflect that the veteran is right handed.

In January 2000, the veteran filed her original claim of 
service connection for various disabilities.  

On February 2000 VA medical examination, the veteran reported 
that she suffered bilateral shoulder multidirectional 
instability with painful range of motion.  She reported 
difficulty reaching overhead as well as crepitus in the 
shoulders.  She denied a history of dislocation of the 
shoulders but indicated that she often felt that her 
shoulders were about to pop.  On objective examination, the 
examiner noted pain, crepitus, and popping in the right 
shoulder on range of motion.  There was no tenderness to 
palpation over the right shoulder joint.  Right shoulder 
abduction was from zero to 180 degrees with pain form 170 to 
180 degrees.  Forward levitation was from zero to 180 degrees 
with some pain.  Internal rotation was limited to 70 degrees, 
and the veteran had crepitus during this maneuver.  External 
rotation was from zero to 90 degrees with pain.  Examination 
of the left shoulder showed pain with palpation.  There was 
crepitus during left shoulder range of motion.  There was 
pain from 160 to 180 degrees of abduction.  Forward 
levitation was to 160 degrees.  Internal rotation was from 
zero to 90 degrees as was external rotation.  

With respect to the left hip, the veteran complained of 
popping with lifting of the left leg.  She experienced pain 
two or three times a month which was aggravated by sitting 
with the hip flexed and outward.  She described constant 
aching in the hip area.  Flare-ups occurred approximately 
once a week.  She complained of pain when going up stairs and 
crouching.  Objective examination revealed left hip 
tenderness.  Flexion was from zero to 120 degrees.  Internal 
rotation was from zero to 40 degrees, and external rotation 
was from zero to 55 degrees.  Abduction was from zero to 45 
degrees.  

The examiner diagnosed bilateral shoulder multidirectional 
instability with pain during range of motion and the symptoms 
noted above.  X-ray study reports from February 1999 were 
unremarkable and were not repeated.  The examiner also 
diagnosed chronic left hip pain secondary to tendinous injury 
with recurrent crepitus.  A February 1999 magnetic resonance 
imaging (MRI) failed to demonstrate significant bony or 
cartilaginous changes.

By May 2000 rating decision, the RO granted service 
connection for right shoulder, left shoulder, and left hip 
disabilities.  Each disability was assigned an evaluation of 
10 percent.

Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as 
in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Discussion

Right Shoulder 

The veteran's right shoulder disability is rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Under Diagnostic Code 5203, impairment 
of the clavicle or scapula may be rated based on impairment 
of function of the contiguous joint or on the basis of 
malunion, nonunion or dislocation.  Malunion of the clavicle 
or scapula warrants a 10 percent evaluation.  Nonunion of the 
minor clavicle or scapula warrants a 10 percent evaluation if 
there is no loose motion or a 20 percent evaluation if there 
is loose movement.  Dislocation of the clavicle or scapula 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Under this code, a 20 percent 
evaluation is not warranted.  On objective examination, right 
shoulder symptomatology consisted of pain, crepitus, popping, 
and slight limitation of motion.  There was no tenderness to 
palpation over the right shoulder joint.  The evidence does 
not indicate loose right shoulder motion.  As such, a 20 
percent evaluation for the veteran's right shoulder 
disability cannot be granted under Diagnostic Code 5203.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
The evidence of record does not establish findings of 
arthritis; thus, the above diagnostic codes are not for 
application in this instance.

Diagnostic Code 5201 provides that a 20 percent rating is 
warranted if range of motion is limited to shoulder level (20 
percent for major or minor joint); a 30 percent rating is 
warranted for limitation of motion of the major arm when 
range of motion is restricted to midway between the side and 
shoulder level; and a 40 percent rating requires that range 
of motion of the major arm be restricted to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Such 
code is not for application because the evidence of record 
does not establish right arm range of motion that is limited 
to shoulder level or restricted to 25 degrees from the side.

Diagnostic Code 5202 contemplates other impairment of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Diagnostic Code 5202 provides that a 50 percent rating is 
warranted for fibrous union of the humerus of the major arm.  
Evaluations in excess of 50 percent require nonunion of the 
humerus (false flail joint) or loss of the head of the 
humerus (flail shoulder).  Recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrant a 30 percent rating for the major 
arm.  Malunion of the humerus of the major arm with marked 
deformity warrants a 30 percent evaluation and a moderate 
deformity of the major arm warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Because the 
evidence does not point to symptomatology similar to that 
described above, Code 5202 is not for application.  Id.; See 
also 38 C.F.R. § 4.71, Plate I.

Another potentially applicable code is Diagnostic Code 5200 
for ankylosis of scapulohumeral articulation.  38 C.F.R. § 
4.71a, Diagnostic Code 5200.  Ankylosis of the right shoulder 
was not found on medical examination.  Thus, Code 5200 is 
inapplicable.

Normal shoulder range of motion is from zero to 180 degrees 
of flexion (elevation), zero to 180 degrees of abduction, and 
zero to 90 degrees of internal rotation, and zero to 90 
degrees of external rotation.  38 C.F.R. § 4.71, Plate I.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain on use of the right shoulder, pain on range of motion, 
and popping.  The Board recognizes that clinicians have noted 
no incoordination, weakness, and the like. The Board thus 
finds that an additional evaluation for pain and limitation 
of function under these codes is not appropriate in this 
instance.  The veteran has already been compensated 
consistent with her symptoms for impairment of the clavicle 
or scapula under Code 5203.  Thus, she has already been 
compensated for painful motion and any functional loss.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate her for the actual impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

In summary, the Board notes that there is no basis upon which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of right shoulder 
disability not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.  See Schafrath, 
supra.  As well, an additional rating under any of the 
diagnostic codes enumerated above would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  Furthermore, 
there is no evidence that the veteran's right shoulder 
disability has been more severe any time during the period of 
this initial evaluation to warrant a higher rating.  
Fenderson, supra.  Accordingly, the assignment of an initial 
10 percent rating under Diagnostic Code 5203, and no more, is 
warranted.  38 C.F.R. § 4.71a.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



Left Shoulder 

The veteran's left shoulder disability is rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Under Diagnostic Code 5203, impairment 
of the clavicle or scapula may be rated based on impairment 
of function of the contiguous joint or on the basis of 
malunion, nonunion or dislocation.  Malunion of the clavicle 
or scapula warrants a 10 percent evaluation. Nonunion of the 
minor clavicle or scapula warrants a 10 percent evaluation if 
there is no loose motion or a 20 percent evaluation if there 
is loose movement.  Dislocation of the minor clavicle or 
scapula warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Under this code, a 20 percent 
evaluation is not warranted.  On objective examination, left 
shoulder symptomatology consisted of pain with palpation and 
crepitus during left shoulder range of motion.  The evidence 
does not indicate loose left shoulder motion.  As such, a 20 
percent evaluation for the veteran's left shoulder disability 
cannot be granted under Diagnostic Code 5203.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
The evidence of record does not establish findings of left 
shoulder arthritis; thus, the above diagnostic codes are not 
for application in this instance.

Diagnostic Code 5201 provides that a 20 percent rating is 
warranted if range of motion is limited to shoulder level (20 
percent for major or minor joint); a 20 percent rating is 
warranted for limitation of motion of the minor arm when 
range of motion is restricted to midway between the side and 
shoulder level; and a 30 percent rating requires that range 
of motion of the minor arm be restricted to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Such 
code is not for application because the evidence of record 
does not establish left arm range of motion that is limited 
to shoulder level or restricted to 25 degrees from the side.

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the minor arm if there is: (1) malunion of the 
humerus with moderate deformity; (2) malunion of the humerus 
with marked deformity; (3) recurrent dislocations of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level; or (4) recurrent 
dislocations of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 40 percent 
evaluation requires fibrous union of the humerus, with a 50 
percent evaluation assigned for nonunion of the humerus 
(false flail joint).  A 70 percent rating is warranted where 
there is loss of the humerus head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  Because the evidence does not point to 
left shoulder symptomatology similar to that described above, 
Code 5202 is not for application.  Id.; see also 38 C.F.R. 
§ 4.71, Plate I.  

Another potentially applicable code is Diagnostic Code 5200 
for ankylosis of scapulohumeral articulation.  38 C.F.R. § 
4.71a, Diagnostic Code 5200.  Ankylosis of the left shoulder 
was not found on medical examination, and thus Code 5200 is 
inapplicable.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain on use of the left shoulder, pain on range of motion, 
and popping.  The Board recognizes that clinicians have noted 
no incoordination, weakness, and the like. The Board thus 
finds that an additional evaluation for pain and limitation 
of function under these codes is not appropriate in this 
instance.  The veteran has already been compensated 
consistent with her symptoms for impairment of the clavicle 
or scapula under Code 5203.  Thus, she has already been 
compensated for painful motion and any functional loss.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate her for the actual impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

In summary, the Board notes that there is no basis upon which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left shoulder 
disability not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.  See Schafrath, 
supra.  As well, an additional rating under any of the 
diagnostic codes enumerated above would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  Furthermore, 
there is no evidence that the veteran's left shoulder 
disability has been more severe any time during the period of 
this initial evaluation to warrant a higher rating.  
Fenderson, supra.  Accordingly, the assignment of an initial 
10 percent rating under Diagnostic Code 5203, and no more, is 
warranted.  38 C.F.R. § 4.71a.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left Hip

The veteran's left hip disability is currently evaluated 10 
percent disabling pursuant to the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5255.  Under those criteria, a 10 
percent rating is assigned for malunion of the femur with 
slight knee or hip disability.  A 20 percent rating is 
warranted for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is warranted for a fracture of the surgical neck of 
the femur, with a false joint.  A 60 percent rating may be 
assigned for fracture of the shaft or anatomical neck of the 
femur, with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  An 80 percent 
rating is assigned for a fracture of the shaft or anatomical 
neck of the femur, with nonunion and loose motion (spiral or 
oblique fracture).  Pursuant to the foregoing criteria, a 20 
percent evaluation is not warranted under Diagnostic Code 
5255.  According to the evidence of record, left hip 
symptomatology consists of occasional left hip pain, popping 
with lifting of the left leg, and aches in the hip area.  
Such symptoms do not constitute moderate left hip disability 
that would be required for a 20 percent evaluation.  Thus, 
again, a 20 percent evaluation is not for application.  
38 C.F.R. § 4.71a, 5255.

The Board notes that Diagnostic Code 5250 pertaining to 
ankylosis of the hip is inapplicable because the evidence is 
silent with respect to ankylosis of the left hip.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  Diagnostic Codes 5251, 5252, 
and 5253 are not for application.  38 C.F.R. § 4.71a.  The 
foregoing codes refer to limitation of hip motion.  As 
suggested by the evidence, the veteran suffers from only 
slight left hip limitation of motion, and the extent of that 
limitation of motion does not merit compensation under these 
codes.  See 38 C.F.R. § 4.71, Plate II.  Finally, Diagnostic 
Code 5254: hip, flail joint is inapplicable as the veteran 
does not suffer from that disability.  38 C.F.R. § 4.71a.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
constant aching and occasional pain on use of the left hip.  
The Board recognizes that clinicians have noted no 
incoordination, weakness, and the like. The Board thus finds 
that an additional evaluation for pain and limitation of 
function under these codes is not appropriate in this 
instance.  The veteran has already been compensated 
consistent with her symptoms for a left hip disability under 
Code 5255.  Thus, she has already been compensated for 
painful motion and any functional loss.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  The rating schedule may not be 
employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology; such a result would 
overcompensate her for the actual impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

In summary, the Board notes that there is no basis upon which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left hip 
disability not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.  See Schafrath, 
supra.  As well, an additional rating under any of the 
diagnostic codes enumerated above would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  Furthermore, 
there is no evidence that the veteran's left hip disability 
has been more severe any time during the period of this 
initial evaluation to warrant a higher rating.  Fenderson, 
supra.  Accordingly, the assignment of an initial 10 percent 
rating under Diagnostic Code 5255, and no more, is warranted.  
38 C.F.R. § 4.71a.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Conclusion

The Board notes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that her service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

